Citation Nr: 0120836	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  90-47 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 6, 1978, for 
the assignment of a 100 percent disability rating for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to May 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to an effective date prior to December 8, 
1983, for the 100 percent disability rating for paranoid 
schizophrenia.  The veteran perfected an appeal of that 
decision.

This case was previously before the Board in May 1991 and 
March 1994, at which times the Board remanded the case to the 
RO for additional development.  With the receipt of 
additional evidence, in an August 1995 decision the RO 
granted an effective date of March 6, 1978, for the 
100 percent rating.  The veteran contends that he is entitled 
to an effective date in May 1974 for the 100 percent rating.  
The Board finds, therefore, that the issue of entitlement to 
an earlier effective date remains in contention.

Following the August 1995 rating decision the RO returned the 
case to the Board, and the Board again remanded the case to 
the RO in April 1997.  The RO has completed the development 
requested in the April 1997 remand to the extent possible, 
and submitted the case to the Board for resolution of the 
veteran's appeal.

The Board notes that in 1992, prior to the Board rendering a 
final decision on the veteran's appeal, he appealed the case 
to the United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court).  In a March 
1992 order the Court dismissed the appeal due to lack of 
jurisdiction.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for an earlier effective date.

2.  In a March 1983 decision the Board denied entitlement to 
a disability rating in excess of 10 percent for 
undifferentiated schizophrenic reaction for the period prior 
to December 1981, entitlement to a rating in excess of 
30 percent from December 1981 to March 1982, and entitlement 
to a rating in excess of 50 percent effective in March 1982.  
The Board's March 1983 decision is final.

3.  The veteran presented new and material evidence, 
consisting of VA treatment records that constitute an 
informal claim for an increased rating, showing that he met 
the criteria for a 100 percent disability rating for paranoid 
schizophrenia effective March 6, 1978.

4.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the apparent original rating 
decision awarding him a 10 percent disability rating for 
schizophrenia effective with his separation from service in 
May 1974.

5.  The veteran did not submit a claim, formal or informal, 
for an increased rating for paranoid schizophrenia prior to 
March 6, 1978.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 6, 1978, for 
the grant of the 100 percent disability rating for paranoid 
schizophrenia is not shown as a matter of law.  38 U.S.C. 
§ 4004 (1982), 38 U.S.C.A. §§ 5101, 5108, 5103, 5103A, 5109A, 
5110(a) and (b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 19.104 (1982), 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 
3.400(b) and (o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As an initial matter the Board notes that the veteran's 
original claims file was apparently lost in or prior to 1988, 
and the evidence and procedural documents now relied upon by 
the Board were reconstructed beginning in 1988.  Copies of 
multiple procedural documents could not be obtained, but have 
been referenced in other records.  Based on the reconstructed 
records, the Board has outlined the following history.

A copy of the service medical records submitted by the 
veteran show that he was separated from service based on the 
recommendation of a Medical Review Board (MEB) with a 
diagnosis of an acute schizophrenic episode manifested by 
ideas of reference, auditory hallucinations, labile affect, 
and ideas of thought-receiving and thought-broadcasting.  A 
10 percent rating was assigned shortly following his 
separation from service, apparently effective with the day 
following separation.  The 10 percent rating remained in 
effect until July 1980, at which time the RO reduced the 
rating to zero percent effective November 1, 1980, based on 
an improvement in the disability.  The veteran perfected an 
appeal of the reduced rating, and in a November 1982 rating 
decision the RO restored the 10 percent rating effective 
November 1, 1980; increased the rating from 10 to 30 percent 
effective in December 1981; and increased the rating from 30 
to 50 percent effective in March 1982.

In ruling on his appeal of the reduced rating, in a March 
1983 decision the Board denied entitlement to a disability 
rating in excess of 10 percent for undifferentiated 
schizophrenic reaction prior to December 1981, a disability 
rating in excess of 30 percent effective in December 1981, 
and a disability rating in excess of 50 percent effective in 
March 1982.  Although the veteran submitted to the RO some 
original pages of the Board's March 1983 decision in 
reconstructing his claims file in 1991, a complete copy of 
the decision was extracted from the Board's archives and 
added to the claims file in March 1997.

In a September 1983 rating decision the RO increased the 
disability rating for paranoid schizophrenia from 50 to 
70 percent effective in February 1983.  Following the award 
of a temporary total rating in accordance with 38 C.F.R. 
§ 4.29 based on hospitalization for schizophrenia from 
December 8, 1983, to January 31, 1984, in a July 1984 rating 
decision the RO resumed the 70 percent rating effective 
February 1, 1984.  The veteran appealed the resumption of the 
70 percent rating, and in a March 1985 rating decision the RO 
increased the schedular rating from 70 to 100 percent 
effective December 8, 1983.

The veteran apparently appealed the effective date assigned 
for the 100 percent rating in 1985, but the RO later 
determined that he had withdrawn that appeal.  In a July 1989 
statement and a January 1990 letter to his Congressional 
representative he again raised the issue of entitlement to an 
earlier effective date, claiming that he should have received 
compensation at the 100 percent rate since his separation 
from service.  The RO interpreted his statements as a claim 
for an earlier effective date, and in the January 1990 rating 
decision now on appeal denied entitlement to an earlier 
effective date.

The relevant medical evidence includes copies of VA treatment 
records, private treatment records, reports of VA psychiatric 
examinations, and private medical opinions, all of which were 
added to the reconstructed claims file.  With the exception 
of evidence specifically referenced in the RO's rating 
decisions, statements of the case, and the March 1983 Board 
decision, it cannot be determined whether the reconstructed 
evidence was of record prior to the March 1983 Board 
decision.  The majority of the medical evidence refers to the 
status of the veteran's disability after December 8, 1983, 
and is not relevant in determining whether he is entitled to 
an effective date prior to the March 6, 1978, date awarded by 
the RO.

A March 1975 VA treatment record indicates that the veteran 
received treatment for migraine headaches and chronic 
sinusitis, and a July 1977 treatment record shows that his 
gastrointestinal complaints were attributed to anxiety with 
upper gastrointestinal somatization.  These records make no 
further reference to any psychiatric symptoms.

In March 1991 the veteran submitted a hospital summary from 
the University of California, Los Angeles (UCLA), 
Neuropsychiatric Hospital indicating that he had been 
hospitalized from December 1976 to April 1977 for the 
treatment of chronic paranoid schizophrenia.  His global 
assessment of functioning (GAF) on admission was 25, and on 
discharge it was 60.  The April 1977 hospital summary 
indicates that the veteran had several prior admissions with 
a long history of paranoid schizophrenia, for which he had 
been treated for years.  His treating physician noted that he 
had been functioning only minimally prior to the 
hospitalization, in that he was apparently unemployed and 
living on his disability payments, attending college classes, 
and having an intermittent relationship with his spouse.  He 
had not taken his medication for several days prior to the 
admission.  He had not been employed since his separation 
from service, but had received an associate degree from the 
local community college.  He was married and had two children 
from a previous relationship.  He had a history of violent 
ideation and threats, but no actual harm to other people, and 
delusional fantasies of having shot or killed people.

Records of treatment from the VA outpatient clinic, which the 
RO received in March 1991, show that the veteran received 
medication and psychotherapy for ongoing paranoid ideation, 
blatant delusions, hallucinations, hostility, and depression 
from March 6, 1978, to April 26, 1979.  During that time he 
was separated from his wife and children, and was attending 
college classes.  A March 1979 treatment record indicates 
that he was taking classes towards an associate of arts 
degree in education.  The UCLA hospital summary and the VA 
outpatient treatment records were not referenced in an August 
1980 statement of the case or the Board's March 1983 
decision, and are presumed to have not been in file at the 
time of the July 1980 rating reduction or the Board's March 
1983 decision.

As referenced in a copy of the August 1980 statement of the 
case and the Board's March 1983 decision, a VA psychiatric 
examination in June 1980 resulted in the diagnoses of 
schizophrenic reaction and an anti-social personality 
disorder.  The examiner found that the psychosis was 
apparently in very good remission, and that the degree of the 
veteran's psychiatric impairment was mild to moderate.

A VA psychiatric examiner found in December 1981 that the 
veteran had led a "marginal existence" since his separation 
from service, without any record of consistent employment.  
The veteran denied being mentally ill, and denied having 
received any treatment since his separation from service.

VA treatment records indicate that the veteran received 
ongoing treatment for schizophrenia, including medication and 
psychotherapy, from February 1982 through December 1983.  His 
treating physician, Bruce L. Kagan, M.D., has submitted 
multiple statements indicating that the veteran has been 
totally disabled since he was hospitalized in December 1983.

During a September 1982 VA psychiatric examination the 
veteran reported having been consistently employed as a 
bricklayer until 1978, but that he had been unemployed since 
then.  He stated that he was unable to work due to his 
difficulty in dealing with other people.

A December 1983 VA hospital summary shows that the veteran 
was admitted due to an exacerbation of schizophrenia.  The 
treating psychiatrist noted that the veteran had had periods 
of "high functioning" in the past, which allowed him to 
pursue academic degrees, including a master's degree in 
public health at the University of California at Berkeley.  
The onset of the exacerbation of psychiatric symptoms was 
brought about by an altercation with a professor at the 
university approximately two months earlier regarding a grade 
the veteran had received.  He made homicidal threats and was 
found to be dangerous, resulting in being jailed and then 
hospitalized for psychiatric treatment.  He was discharged 
from the hospital after five weeks of treatment, with no 
evidence of homicidal ideation.

In a March 1991 hearing before the Board the veteran 
testified that he had not been gainfully employed for 
17 years.  He had, however, attended college and received a 
bachelor of arts degree in 1980 and a master's degree in 
public health administration.  He did not find going to 
school to be stressful because he was taking limited classes.  
He stated that he got along well in school, including having 
friends, until he had the psychotic break and threatened to 
shoot the professor.  Following that incident he had a 
significant increase in symptoms.

In the May 1991 remand the Board instructed the RO that if 
the relevant evidence and documents pertaining to the 
decisions preceding the January 1990 denial of an earlier 
effective date could not be reconstructed in order to 
determine whether the veteran had timely appealed any prior 
decisions, the RO should conduct a de novo review of the 
issue of entitlement to an earlier effective date.

During an October 1992 hearing before the RO Hearing Officer 
the veteran testified that he had been appealing his case 
since May 1974.  He also stated that he had received 
psychiatric treatment from VA medical facilities since 1974.  
He had worked intermittently on a part-time basis since his 
separation from service, and attended college under various 
programs.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, __ Vet. App. __ (Apr. 27, 2001) (per curiam order).

The RO informed the veteran of the evidence needed to support 
his claim in August 1988, March 1994, and July 1997.  The 
veteran reviewed the evidence then contained in his claims 
file in March 1990, and was given a copy of the evidence.  
The RO provided the veteran statements of the case and 
supplemental statements of the case in May 1990, August 1990, 
August 1991, July 1993, September 1995, and June 1999.  Those 
documents informed the veteran of the regulatory requirements 
for entitlement to an earlier effective date, and the 
rationale for not awarding the an earlier effective date.  In 
the May 1991, March 1994, and April 1997 remands the Board 
informed the veteran of the conflicts in the available 
evidence, the evidence that was missing from the record, and 
the evidence required to support his contentions.  The 
veteran's representative has reviewed the claims file on 
multiple occasions.  The RO notified the veteran each time 
his case was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

In the remands the Board instructed the RO to obtain the 
veteran's medical treatment records from 1974 to 1983.  The 
veteran claimed to have received treatment from the VA 
medical centers (MCs) at Brentwood, Long Beach, San Diego, 
Oakland, and Martinez, and from the outpatient clinics at Los 
Angeles and Sawtelle.  The RO requested the treatment records 
from those facilities from 1974 to December 1983, and 
received copies of the available records or certifications 
that no records existed.  The RO also obtained the treatment 
records from the UCLA Neuropsychiatric Hospital.  The RO on 
multiple occasions asked the veteran and his representative 
to submit any evidence or copies of relevant documents in 
their possession in order to reconstruct the claims file.  In 
the supplemental statements of the case the RO informed the 
veteran of the evidence that had been received.  The veteran 
provided testimony at hearings in March 1991 and October 
1992, and he and his representative have submitted numerous 
statements in support of his appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A.  Because the veteran's claim is 
dependent upon the medical evidence that existed prior to 
1983, current medical evidence is not relevant in determining 
whether an earlier effective date is warranted.  The Board 
finds, therefore, that a current psychiatric examination is 
not required prior to considering the substantive merits of 
his appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(development is not required if no benefit would flow to the 
veteran).  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of relevant evidence.

Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
regulatory requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C. § 4004 (1982); 
38 C.F.R. § 19.104 (1982).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108; 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  

Analysis

In the March 1983 decision the Board determined that the 
veteran was not entitled to a disability rating in excess of 
10 percent prior to December 1981, a disability rating in 
excess of 30 percent effective in December 1981, and a 
disability rating in excess of 50 percent effective in March 
1982.  In the May 1991 remand the Board instructed the RO to 
conduct a de novo adjudication of the issue of the effective 
date to be assigned for the 100 percent disability rating, if 
sufficient evidence and documents could not be obtained to 
reconstruct the veteran's claims file.  In the August 1995 
rating decision the RO conducted a de novo review and 
assigned an effective date of March 6, 1978, for the 
100 percent disability rating.  Those actions were taken 
prior to locating a copy of the March 1983 decision in the 
Board's archives in March 1997, and the RO did not address 
the issue of finality of the March 1983 decision or whether 
the evidence received subsequent to the March 1983 decision 
was new and material regarding the rating to be assigned 
prior to December 1983.

In conjunction with the veteran's appeal of the assigned 
effective date, the RO obtained VA and private treatment 
records, the dates of which preceded the March 1983 Board 
decision.  Although it cannot be ascertained with certainty 
whether those records were in the file prior to the March 
1983 decision, none of the pre-1983 documents that have been 
reconstructed make reference to the treatment records from 
the UCLA Neuropsychiatric Hospital for December 1976 to April 
1977 or the VA treatment records from March 1978 to April 
1979.  The Board assumes, therefore, that those records were 
not in the file at the time the March 1983 decision was 
rendered.  

The VA treatment records from March 1978 to April 1979 are 
"new," in that the evidence documenting the severity of the 
veteran's psychiatric disorder in those years is not 
cumulative and redundant of the evidence of record in March 
1983, which apparently consisted of the VA psychiatric 
examinations beginning in 1980.  Those records are also 
material because they bear directly and substantially on the 
issue on appeal, that being whether an informal claim for an 
increased rating was submitted prior to the previously 
assigned December 8, 1983, effective date for the 100 percent 
rating.  The Board finds, therefore, that new and material 
evidence has been submitted, and that the issue of the 
disability ratings to be assigned prior to December 1983 is 
reopened.

The RO found that the VA treatment records from March 1978 to 
April 1979 constituted an informal claim for an increased 
rating, in accordance with 38 C.F.R. § 3.157, and in the 
August 1995 rating decision awarded an effective date based 
on the March 6, 1978, initial treatment record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997) (VA must consider all of the 
evidence of record in determining the appropriate effective 
date for an increased rating, even though the evidence 
precedes a Board decision denying an increased rating).  

The RO requested all of the veteran's treatment records from 
1974 to 1978, which included a March 1975 VA treatment record 
pertaining to migraine headaches and chronic sinusitis and a 
July 1977 treatment record regarding gastrointestinal 
complaints.  The March 1975 and July 1977 treatment records 
cannot constitute informal claims for an increased rating 
because the records do not document an increase in the 
psychiatric disability.  38 C.F.R. § 3.157.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992).

The copy of the April 1977 hospital summary from the UCLA 
Neuropsychiatric Hospital submitted by the veteran in March 
1991 indicates that he was hospitalized from December 1976 to 
April 1977.  In conjunction with the Board's April 1997 
remand, however, the RO obtained all of the veteran's 
treatment records from the UCLA Neuropsychiatric Hospital 
directly from the facility.  These include a hospital summary 
pertaining to a hospitalization in December 1990.  A 
comparison of the December 1990 hospital summary with the 
purported April 1977 summary shows that the contents of the 
two hospital summaries are essentially identical.  It is 
apparent that the dates of hospitalization were altered in 
the report submitted by the veteran to show that the 
hospitalization occurred in 1976, rather than in 1990, when 
it actually occurred.  In addition, the veteran's age and the 
dates of dictation and transcription were revised to reflect 
the earlier dates.

Although evidence is generally presumed to be credible for 
the purpose of determining whether it is new and material, 
that rule does not apply if the evidence is inherently 
incredible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  
Because the purported April 1977 hospital summary submitted 
by the veteran is obviously and alteration of the December 
1990 summary, the Board finds that the purported April 1977 
record is not credible and, therefore, not probative of the 
severity of the veteran's psychiatric symptoms in 1976.  
Although the evidence is new, it is not material to the issue 
of entitlement to an earlier effective date for the 
100 percent rating.

Assuming, only for the sake of argument, that the purported 
April 1977 hospital summary is probative, that evidence would 
not be relevant in finding an earlier effective date.  The 
purported April 1977 hospital summary was not received by VA 
until March 1991.  Unlike VA treatment records, it is the 
date of receipt by VA, not the date of the record, that 
determines the protected filing date for an informal claim 
for an increased rating based on private or state treatment 
records.  38 C.F.R. § 3.157(b).  The earliest possible 
effective date for an increased rating based on the informal 
claim resulting from the April 1977 hospital summary would, 
therefore, be in March 1991.  (The copy obtained from the 
hospital is, however, accepted as the accurate one.)  For 
these reasons the treatment records from the UCLA 
Neuropsychiatric Hospital cannot support an effective date 
prior to March 6, 1978.

The veteran apparently submitted a claim for compensation 
benefits following his separation from service, in that 
service connection for schizophrenia has been in effect since 
then with at least a 10 percent rating assigned.  The RO 
apparently issued a decision awarding the 10 percent rating, 
but that decision and the evidence relied upon in rendering 
the decision are no longer available for review.  Although 
the veteran asserted during the October 1992 hearing that he 
had been appealing his case since May 1974, there is no 
evidence indicating he appealed any decision prior to the 
November 1980 rating reduction.  In order to establish an 
effective date in May 1974, therefore, the evidence would 
have to show that the original rating decision awarding the 
10 percent rating was clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A; Damrel v. Brown, 6 Vet. App. 242 (1994); 
38 C.F.R. §§ 3.105(a), 3.400(k).  The veteran has not raised 
the issue of clear and unmistakable error in the original 
rating decision, nor does the available evidence indicate 
that such an error occurred.  In the absence of a finding of 
clear and unmistakable error in the original rating decision, 
there is no basis for awarding an effective date based on the 
apparent original claim for compensation benefits.  

The claims file does not include any other statement or 
document that could be construed as a claim for an increased 
rating that was received by VA prior to March 1978, nor has 
the veteran alluded to the existence of such a claim.  In the 
absence of an earlier claim for an increased rating, whether 
formal or informal, the Board is without authority to assign 
an effective date prior to March 6, 1978.  Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim).  The Board has determined, 
therefore, that entitlement to an effective date prior to 
March 6, 1978, for the assignment of the 100 percent 
disability rating for paranoid schizophrenia is denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

The appeal to establish an effective date prior to March 6, 
1978, for the assignment of the 100 percent disability rating 
for paranoid schizophrenia is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

